Title: To Thomas Jefferson from John Vaughan, 19 November 1801
From: Vaughan, John
To: Jefferson, Thomas


Dear Sir,
Philad: 19 Nov. 1801
I have the pleasure to inform you that D Coxe has himself taken the Vaccine Infection, & during the progress of the Disorder, has undergone uncommon fatigue, without any Inconvenience; two of his patients, one a child, one a laboring man, appear to have it finely; the latter has this day furnished fresh Virus; he has been obliged to work hard during the whole time, & found no other inconvenience than being obliged to work without his coat; the Symptoms & appearances correspond with Aikin’s acct. except that clear Blistery appearance is not so exactly Defined—D Coxe has at the request of Dr Rush innoculated one of the Medical Students, & if the Case proves a favorable one, it may give rise to a Lecture; which is very much to be wished, as the Medical class is the Largest we have ever had, & from very distant & opposite quarters. D Coxe & myself both concieve a Very Valuable purpose would be answered (in quieting all Doubts) in this Country, if your letter on the Subject were permitted to be published; It seems highly important, to use the most powerful means within our reach, to Stamp with Authority & respectability, the Evedinces of a Discovery, more important than has been made for Centuries—& we concieve that your letter at this moment, would have a very decided & extensive effect, thro’ means of the Medical Students, & we hope Sufficient Virus may soon be obtained to give them the means of Spreading it thro’ the Continent—as soon as the Patients are completely over the Vaccine disease, Dr Coxe means to innoculate some of them for the Small Pox—He proposes, if he can Conveniently, to innoculate a Cow, & to try that Virus also. A new Edition (1801) of Jenner has come out—If there appears to be any new & Important matter in addition—I will get an abstract made by D Coxe—A Fresh Supply of Small Pox matter will be Sent for Dr Gantt when he meets with Some that is Satisfactory—
The third part of the Collection of Papers made by the Society of Naval Architecture in England, containing a Very Interesting report, relative to the preservation of timber &c; & being uncertain whether you might possess it, I take the Liberty of requesting your acceptance of it—The Work itself, I had not complete; it might be a Useful Work to the Secretary of the Navy, as it contains not only Interesting new Matter, but gives (I beleive) a list & acct. of authors on Naval Subjects.
Mr Peale is making progress in his Skeleton of the Non Descript, he puts in no other Bones, than those found together, & without any Doubt belonging to the Same animal;—Corresponding parts Deficient, he imitates in Wood—His Son is completing on the Same principle, another, from materials found in other Places, & proposes taking it to Europe. Our Society has made many Valuable additions to its Library from Dr Franklins & from Mr Bird’s of Westover, particularly of the Lond: Phil: Trans.ts almost Complete to 1789 from Commencemt. As we propose making a Catalogue our Members, are examining if they Have any Books Suitable to us which they can with Convenience Spare, after which the Catalogue will be made—Knowing your occupations at present, I shall not intrude further on Your time, nor wish you to do it so far as to impose upon Yourself the necessity of any reply.
I remain Your ob Serv & friend
Jno Vaughan
